


Exhibit 10.2.2


JOINT OPERATING AGREEMENT


This Joint Operating Agreement (the “Agreement”) is made and entered into this
10th day of October, 2008 by and between Kansas City Power & Light Company
("KCP&L”) and Aquila, Inc., doing business as KCP&L Greater Missouri Operations
Company ("KCP&L GMO").


WITNESSETH


WHEREAS, KCP&L is a wholly-owned subsidiary of Great Plains Energy Incorporated
("Great Plains Energy"); and


WHEREAS, Great Plains Energy acquired KCP&L GMO as of July 14, 2008, and


WHEREAS, to facilitate utility operations integration and to realize synergies,
employees of KCP&L GMO were transferred to KCP&L, and employees of KCP&L will
operate and manage the business and properties of both KCP&L and KCP&L GMO, and


WHEREAS, in Case No. EM-2007-0374 before the Missouri Public Service Commission
(the “MPSC”), KCP&L and KCP&L GMO requested a waiver from the MPSC affiliate
transaction rules to permit KCP&L to provide services and non-power goods to
KCP&L GMO at fully distributed cost, and offered to execute and file a joint
operating agreement to document the provision of such services and non-power
goods, and


WHEREAS, the MPSC granted such waiver, authorized Great Plains Energy to acquire
KCP&L GMO, and directed that such a joint operating agreement be filed with the
MPSC, and


WHEREAS, KCP&L and KCP&L GMO have entered into this Agreement whereby each party
agrees to provide and to accept and pay for various services and non-power
goods.


NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained, the parties to this Agreement covenant and agree as follows:


ARTICLE I – JOINT OPERATING SERVICES


Section 1.1     Purpose.  This Agreement provides the contractual basis for the
coordinated planning, construction, acquisition, disposition, operation and
maintenance of KCP&L’s and KCP&L GMO’s business and properties to achieve
synergies, consistent with reliable electric service and all legal and other
requirements.


 
 
1


--------------------------------------------------------------------------------


Section 1.2     KCP&L Designated Agent and Operator.  KCP&L GMO hereby
designates KCP&L as its agent and operator of its business and
properties.  KCP&L shall be responsible for and shall perform, through its
employees, agents, and contractors, all such actions and functions (including,
without limitation, the entry into contracts for the benefit of or as agent
for  KCP&L GMO) as may be required or appropriate for the proper design,
planning, construction, acquisition, disposition, operation, engineering,
maintenance and management of KCP&L GMO’s business and properties in accordance
with the terms of this Agreement (the “Services”).  KCP&L GMO hereby delegates
to KCP&L, and KCP&L hereby accepts responsibility and authority for the duties
set forth in this Agreement.


Section 1.3     Description of the Services.  The Services shall include all
services required or appropriate for the design, planning, construction,
acquisition, disposition, operation, engineering, maintenance and management of
KCP&L GMO’s business and properties.  The Services exclude wholesale electricity
and transmission service transactions between KCP&L and KCP&L GMO, which will be
governed by applicable Federal Energy Regulatory Commission (“FERC”) tariffs and
rules.  Such Services are more fully described in Appendix A hereto.


Section 1.4     Standards for Services.  KCP&L shall provide the Services in
accordance with its practices, methods, standards, guides, policies and
procedures in effect from time to time which, as applicable, will be consistent
with those that are generally accepted in the electric utility industry.  KCP&L
will comply with all applicable Federal, State and local laws, regulations,
ordinances and other requirements in the provision of Services to KCP&L GMO.


Section 1.5     Facilities Services.  KCP&L will use its properties, systems,
agreements and other assets in providing Services (the “KCP&L Facilities
Services”).  KCP&L GMO consents to the use of its properties, systems and
agreements by KCP&L in providing Services and in operating and managing KCP&L’s
own business (the “KCP&L GMO Facilities Services”).  The KCP&L Facilities
Services and the KCP&L GMO Facilities Services are collectively referred to as
the “Facilities Services”.  The provision of, and payment for, the Facilities
Services will be done pursuant to the terms of this Agreement.


Section 1.6     Compliance with Policies and Agreements.  In connection with its
receipt of the Services, each party shall comply with (i) all applicable
policies and procedures of the other party, and (ii) all applicable terms and
conditions of any third party agreements pursuant to which KCP&L GMO receives
Services and KCP&L receives Facilities Services, including without limitation
terms and conditions preserving the confidentiality and security of proprietary
information of vendors.


Section 1.7     Adequacy of Personnel.  KCP&L shall use commercially reasonable
efforts to maintain a staff trained and experienced in provision of the
Services.  Notwithstanding the foregoing, KCP&L may (i) arrange for the services
of nonaffiliated experts, consultants, attorneys and other third parties in
connection with the performance of any of the Services or (ii) subcontract
performance of the Services to one or more third parties.
 

2

--------------------------------------------------------------------------------


Section 1.8     Parity of Services and Internal KCP&L Operations.  KCP&L will at
all times use its commercially reasonable efforts to provide the Services in
scope, quality and schedule equivalent to those it provides to its own internal
operations.  In providing the Services, KCP&L will seek to maximize the
aggregate synergies to both companies, and shall not take any action that would
unduly prefer either party over the other party.


ARTICLE II - COMPENSATION


Section 2.1     Payment for Services.  As compensation for the Services, KCP&L
GMO shall reimburse KCP&L for all costs that reasonably can be identified and
related to the Services performed by or on behalf of KCP&L for KCP&L GMO
including, but not limited to, KCP&L’s cost of salaries and wages, office
supplies and expenses, third party vendor costs, property insurance, injuries
and damages, employee pensions and benefits, taxes, miscellaneous general
expenses, rents, maintenance of structures and equipment, depreciation and
amortization, and compensation for use of capital.  Notwithstanding anything
herein to the contrary, the price of the Services shall comply with all
applicable rules and regulations of the FERC, the MPSC, all other applicable
regulatory commissions, and the provisions of Great Plains Energy’s Cost
Allocation Manual, which includes KCP&L and KCP&L GMO cost allocation
information, filed from time to time with the MPSC.


Section 2.2     Payment for Facilities Services.  It is understood that KCP&L
GMO Facilities Services may be used by KCP&L in providing Services to KCP&L GMO,
as well as used by KCP&L for its own business.  In order to avoid duplicate
billing, the parties agree that KCP&L will be billed, and will reimburse KCP&L
GMO, only for that portion of KCP&L GMO Facilities Services used by KCP&L for
its own business. As compensation for Facilities Services, the receiving party
shall reimburse the providing party for all costs that can reasonably be
identified and related to the Facilities Services including, but not limited to,
cost of salaries and wages, office supplies and expenses, third party vendor
costs, property insurance, injuries and damages, employee pensions and benefits,
taxes, miscellaneous general expenses, rents, maintenance of structures and
equipment, depreciation and amortization, compensation for use of capital, and a
return on capital associated with the assets used to provide Facilities
Services.  Costs recovered through Services billings shall be excluded from the
costs of Facilities Services.  Notwithstanding anything herein to the contrary,
the price of Facilities Services shall comply with all applicable rules and
regulations of the FERC, the MPSC, all other applicable regulatory commissions,
and the provisions of Great Plains Energy’s Cost Allocation Manual, which
includes KCP&L and KCP&L GMO cost allocation information, filed from time to
time with the MPSC.


Section 2.3     Billing.  KCP&L shall render a monthly statement to KCP&L GMO
setting forth a description of the Services and KCP&L Facilities Services
rendered to KCP&L GMO in the previous month and KCP&L’s costs in connection
therewith.  The monthly statement to KCP&L GMO will also set forth a description
of KCP&L GMO Facilities Services used by KCP&L for its own business and KCP&L
GMO’s associated costs.  KCP&L shall maintain reasonable supporting
documentation in connection with costs.  Payment shall be made by remittance of
the amounts billed within thirty (30) days of the date of the statement or by
making appropriate accounting entries on KCP&L’s and KCP&L GMO’s books.

3

--------------------------------------------------------------------------------




Section 2.4     Dispute Resolution.  In the event that a dispute arises between
KCP&L and KCP&L GMO regarding the costs charged by the providing party to the
receiving party for Services or Facilities Services hereunder, representatives
of KCP&L and KCP&L GMO will attempt to resolve the issues.  Unresolved disputes
regarding costs or any other claim or dispute related to this Agreement shall be
resolved by binding arbitration by the American Arbitration Association under
the rules then in effect.  Any award of the arbitrator(s) may be entered as a
judgment in any court of competent jurisdiction.


Section 2.5     Records Inspection.  KCP&L GMO at its own expense may examine
KCP&L’s pertinent books, records, data and other documents once each year for
the purpose of evaluating the accuracy of KCP&L’s statements to KCP&L GMO.  Such
examination shall begin no fewer than thirty (30) days after KCP&L receives a
written notice requesting an examination and shall be completed no later than
thirty (30) days after the start of such examination. Such examination shall be
conducted by an independent auditor reasonably acceptable to both KCP&L GMO and
KCP&L.  If an independent auditor is used, KCP&L GMO shall cause the independent
auditor to execute a nondisclosure agreement reasonably acceptable to
KCP&L.  Each audit shall be conducted on the premises of KCP&L during normal
business hours.  KCP&L shall cooperate fully in any such audit, providing the
auditor reasonable access to any and all appropriate KCP&L employees and books,
records and other documents reasonably necessary to assess the accuracy of
KCP&L’s invoices.  The results of the examination shall be provided to KCP&L.


If KCP&L and KCP&L GMO agree that the amount of any statement should be adjusted
as a result of the examination, the amount of the adjustment shall be paid or
reimbursed, as applicable, promptly with interest at a rate equal to the
applicable compensation for use of capital if the adjustment is related to
Services provided, or at a rate equal to the applicable return on capital used
for Facilities Services billings (as such rates are described in the Great
Plains Energy Cost Allocation Manual) from the due date of the applicable
invoice.  Any unresolved dispute shall be submitted to arbitration pursuant to
Section 2.3, and any resulting award shall include interest calculated on
Services or Facilities Services as previously described from the due date of the
applicable invoice.


ARTICLE III – TERM AND TERMINATION


This Agreement shall become effective as of the date first written above and
shall continue in force until terminated pursuant to this Article III (the
“Term”).  This Agreement may be terminated by either party upon at least one
year's prior written notice to the other party.  This Agreement shall also be
subject to termination or modification at any time, without notice, if and to
the extent performance under this Agreement may conflict with any applicable
law, rule, regulation or order of any regulatory body adopted before or after
the date of this Agreement.  Further, this Agreement shall automatically
terminate in the event of a direct or indirect change of control of either KCP&L
or KCP&L GMO.   Sections 2.4, 2.5, 4.1, 4.2, 5.3 and 5.4 shall survive
expiration or termination of this Agreement for any reason.


ARTICLE IV –
 
 
4

--------------------------------------------------------------------------------



DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY


Section 4.1     EXCEPT AS SET FORTH IN SECTION 1.4, KCP&L MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE SERVICES AND HEREBY DISCLAIMS
ALL SUCH REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES AS TO MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.


Section 4.2     Limitation of Liability. Except with respect to its
indemnification obligations set out in this Section 4.2, KCP&L’s aggregate
liability to KCP&L GMO pursuant to this Agreement for any acts or omissions in
any 12-month period during the Term shall not exceed the aggregate charges
payable to KCP&L by KCP&L GMO pursuant to Section 2.1 and 2.2 in such 12-month
period.  Except with respect to its indemnification obligations set out in this
Section 4.2, KCP&L GMO’s aggregate liability to KCP&L pursuant to this Agreement
for any acts or omissions in any 12-month period during the Term shall not
exceed the aggregate charges payable to KCP&L GMO by KCP&L pursuant to Section
2.2 in such 12-month period. Notwithstanding the foregoing sentences, each party
hereto will defend, indemnify and save harmless the other party hereto from and
against any and all liability, loss, costs, damages and expenses, including
reasonable attorney’s fees, caused by or arising out of the gross negligence,
willful misconduct or breach of this Agreement by such indemnifying party.  In
no event shall any party be liable to the other party for any punitive,
exemplary, indirect, special or consequential damages in connection with this
Agreement.


ARTICLE V  - MISCELLANEOUS


Section 5.1     Amendments. No amendment, change, or modification of this
Agreement shall be valid, unless made in writing and signed by the parties
hereto.


Section 5.2     No Assignment. Neither party may assign this agreement, in whole
or in part, without the prior written consent of the other party.


Section 5.3     Choice of Laws.  This Agreement will be deemed to be made in and
in all respects shall be interpreted, construed and governed by and in
accordance with the laws of Missouri, without giving effect to rules concerning
conflicts of laws.


Section 5.4     No Third Party Beneficiaries.  This Agreement is not intended
to, and does not, confer upon any party other than KCP&L and KCP&L GMO any
rights or remedies hereunder.


Section 5.5     Regulatory Filings.  KCP&L and KCP&L GMO shall make all
necessary regulatory filings and seek all necessary regulatory approvals for
this Agreement.


Section 5.6     No Effect on Other Agreements.  This Agreement shall not modify
the obligations of any party under any agreement with a third party, and shall
not modify any agreement between the parties under any tariff or other agreement
filed with the FERC, the
 
 
5


--------------------------------------------------------------------------------


MPSC or other regulatory commission.


Section 5.7     Waivers.  Any waiver at any time by a party of any of its rights
with respect to a default by the other party under this Agreement shall not be
deemed a waiver with respect to any subsequent default of similar or different
nature, nor shall it prejudice its right to deny waiver of any other default by
the other party.


Section 5.8     Independent Contractor.  KCP&L and KCP&L GMO agree that for the
purposes of this Agreement, each party is an independent contractor to the other
party.  KCP&L will be solely responsible for directing the work of its
personnel.  KCP&L is solely responsible for the compensation of its employees
assigned to provide the Services hereunder, and payment of workers’
compensation, disability and other similar benefits, unemployment and other
similar insurance, and for withholding, income, social security and other taxes.

 
 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.


Kansas City Power & Light Company
Aquila, Inc., doing business as KCP&L  Greater Missouri Operations Company
   
/s/ William H. Downey
/s/ William H. Downey
William H. Downey
William H. Downey
President and Chief Operating Officer
President and Chief Operating Officer
   
Approved by Counsel:
     
/s/ William G. Riggins
 
William G. Riggins
 
General Counsel and Chief Legal Officer
 
Kansas City Power & Light Company
 
Aquila, Inc.
 






 
7

--------------------------------------------------------------------------------


APPENDIX A


Description of Services


General descriptions of the Services to be provided by KCP&L to KCP&L GMO are
detailed below.  The descriptions are deemed to include services associated
with, or related or similar to, the services contained in such
descriptions.  The descriptions are not intended to be exhaustive, and KCP&L
will provide such additional services, whether or not referenced below, that are
necessary or appropriate to meet the service needs of KCP&L GMO.


Corporate Services


Corporate Services is responsible for providing Information Technology,
Purchasing, Facilities and Resource Protection services for KCP&L GMO
operations.  These services also apply to any new facilities that may be added
from time to time.


Information Technology (“IT”):  Support existing applications, technologies and
infrastructure to ensure business continuity and leverage
capabilities.  Examples include CIS, PeopleSoft, desktop, real-time systems,
radio and telecommunications.  In addition, IT will work with KCP&L GMO to
develop and deploy new applications and technologies as appropriate.


Purchasing:  Acquire goods and services on behalf of KCP&L GMO operations, as
well as for all construction projects; exercise governance and oversight over
all procurement functions and ensure compliance with established policies and
procedures.


Facilities:  Responsible for the planning and management of existing company
buildings and grounds, whether owned or leased, as well as for any new building
construction or remodeling; and provide print, courier and mailroom services
and  records management.


Resource Protection:  Responsible for the protection of the physical, human and
information assets of KCP&L GMO, and for business continuity planning and
adherence to applicable standards such as required by Homeland Security, etc.


Delivery


Delivery is responsible for providing customer, transmission and distribution
services.  This includes business performance services, claims services,
customer services, major outage/catastrophic event management services, energy
efficiency and demand response services, metering and infrastructure technology
services, resource management, safety training and incident response services,
transmission and distribution construction and maintenance management,
transmission and distribution operations and maintenance, transmission,
distribution and substation engineering and asset management, transmission
policy, planning and compliance services to KCP&L GMO.  These services also
apply to any new facilities that may be added from time to time.
 
 
8


--------------------------------------------------------------------------------


Business Performance Services:  Develop, gather data, manage, create and
maintain financial and reliability reports; provide financial analysis, training
on financial systems and business support; oversee financial and accounting
processes; direct the preparation of budgets and forecasts; draft certain
regulatory reports and testimony; develop policies, monitor key developments in
the electrical delivery arena and KCP&L GMO territories; prepare and file
compliance related reporting; manage process and performance improvement; create
and conduct process and performance training; and collect and analyze
benchmarking and scorecard data.


Claims Services:  Administer claims received relating to property damage and/or
service issues in KCP&L GMO service territories; prosecute claims to recover
damages for property damage against KCP&L GMO assets.


Community Liaison and Communication Services: Act as liaison with government
agencies; federal, state and locally elected officials, civic organizations, and
other community stakeholders affecting the KCP&L GMO service area; respond to
media and governmental stakeholder requests for information; and create and
present information to the public through press releases, advertising, public
speaking and other available communication channels.


Community Relations Services: Identify and administer investment and membership
support in KCP&L GMO's community organizations; administer contributions to
nonprofit agencies identified in KCP&L GMO's service and operating territories
that support at-risk youth, the environment and economic/workforce development;
administer memberships with chambers, economic development corporations and
other organizations in KCP&L GMO's service and operating territories; coordinate
presentations and public speaking requests; identify and administer community
sponsorships in coordination with partners; manage and provide support for KCP&L
GMO's events, including town hall meetings and executive visits; identify and
manage employees in KCP&L GMO community support roles, such as serving on boards
and providing direct service to underserved people and communities.


Customer Services:  Receive and process customer requests through all customer
contact channels; answer customer questions, create and enter service orders,
and educate customers about KCP&L GMO services; obtain and record meter data;
process customer service orders;  manage the field collection process at the
customer premise, investigate potential revenue loss, and report irregular
customer activities pertaining to their electric service; prepare and deliver
accurate and timely statements and invoices to customers; manage the payment
application process, reconcile payments received from customers, remit payments
received, and conduct research on non-routine payments; collect amounts owed on
delinquent accounts, bad debt recoveries, and bankruptcy; process and remit
amounts recovered; manage and apply energy assistance payments; conduct fraud
investigations, diversion investigations, and analyze customer usage and pricing
for accuracy and timeliness of sending customer bills; investigate and manage
commission complaints to resolution; design programs to increase funding to
assist low income customers; manage programs targeted for the elderly and
vulnerable (i.e., medical emergency) customers; create partnerships with energy
assistance agencies; administer cold and hot weather rules; develop and present
outreach programs designed to educate customers about energy usage and
efficiency; design and use measurement and assessment tools to gauge
 
 
 

9

--------------------------------------------------------------------------------


effectiveness and efficiency of customer contact work processes; and collect,
verify and report statistics and data as requested by internal customers.


Economic Development Services:  Manage and administer business development
initiatives, strategies and programs associated with retention, expansion and
recruitment of major customers in KCP&L GMO's service territory; manage and
develop relationships with strategic state, regional and local development
groups while being familiar with state and local incentives, and financing
options; assist KCP&L GMO's communities in strategic planning, setting goals and
priorities, and facilitate implementation of community and economic development
programs; and represent KCP&L GMO on relevant community and state boards.


Energy Efficiency and Demand Response Services (“EE/DSM”):  Identify and develop
products for EE/DSM including market analysis, technology review, feasibility
analysis, load research and tariff development/approval; provide marketing of
EE/DSM to customers; act as liaison and support EE/DSM programs with large
industrial and commercial users; create and present public education and
training demonstrations on EE/DSM programs; provide eServices management; and
develop and provide marketing, sales and product support for unregulated,
revenue generating services.


Major Outage/Catastrophic Event Management Services:  Provide “command and
control” management including allocation of resources, communication with MPSC,
internal and external stakeholders, coordination with the Mutual Assistance
Group, and analysis of operational and performance data from KCP&L GMO systems;
act as liaison with government agencies, municipalities and emergency response
organizations; and create and conduct training with stakeholders .


Metering and Infrastructure Technology Services:  Plan, design and implement
integrated technologies to better supply, manage, and enable more efficient use
of energy both by the utility and the customer; identify and evaluate existing
and emerging technologies in the areas of advanced metering, distribution
automation, grid communication networks, advanced control centers, demand
response, energy efficiency, as well as the integration of renewable and
distributed supply resources; and plan, design and implement metering and meter
reading infrastructure.


Resource Management:  Provide supervision of resource procurement, including
strategic sourcing, vendor alliance development, order management, supplier
management, consignment systems and contract governance; manage vegetation
management services and infrastructure monitoring and improvements consistent
with approved KCP&L GMO vegetation and infrastructure plans; provide supply
chain management to drive optimum service, quality and innovation for material,
services and fleet management in order to achieve operational excellence and
lower operational and maintenance costs; develop policies and implement contract
compliance practices to ensure value is captured; provide work management asset
tracking services; provide meter procurement and maintenance services; and
provide shop services that include equipment testing and reconditioning,
welding, mechanical services, pipefitting, plumbing and carpentry.
 
 

10

--------------------------------------------------------------------------------


Safety Training and Incident Response Services:  Create and present public
safety education and training demonstrations; respond to incidents of personal
injury and/or property damage involving employees and/or KCP&L GMO assets; and
develop operating and compliance guidelines.


Transmission and Distribution Construction and Maintenance Management:  Analyze,
coordinate and support work for system expansion, construction, system
improvements, and corrective and preventive maintenance; provide patrolling
services of infrastructure and equipment; and act as company liaison to
customers, municipalities, community organizations and local stakeholders.


Transmission and Distribution Operations and Maintenance:  Provide “first
response” to outage and irregular system operation reports and analyze,
coordinate and support work to restore service and return system to regular
operating status.


Transmission, Distribution and Substation Engineering and Asset
Management:  Analyze, coordinate and support work for delivery and substation
system expansion, improvements, and corrective and preventive maintenance;
provide engineering, planning, design, trouble-shooting and mapping services;
support field personnel in handling right–of-way purchases, right-of-way
inquiries, zoning permits and crossing permits; and establish and monitor
system-wide electrical standards.


Transmission Policy, Planning and Compliance Services:  Develop policies,
monitor key developments in the transmission arena, and participate in industry
groups and forums relevant to transmission system reliability, operations and
policy issues; act as liaison with FERC, NERC, Southwest Power Pool (“SPP”),
Midwest Independent Transmission System Operator (“MISO”), Edison Electric
Institute (“EEI”), Kansas Electric Transmission Authority (“KETA”), the
Transmission Owners and Operators Forum and other organizations and
stakeholders; perform analysis and planning of transmission system; negotiate
agreements with transmission stakeholders; provide support for real-time
transmission system analysis, monitor system reliability and security; respond
to threats against system reliability and security; provide compliance review of
relevant NERC and FERC standards and policies; administer transmission tariffs;
and provide accounting of energy flowing across transmission system and monitor
transmission revenues received.


Supply


Supply is responsible for all aspects of providing the electric energy necessary
to reliably, and in compliance with applicable laws, fulfill the electric
demands of KCP&L GMO customers.  In order to effectively meet this obligation,
Supply shall provide the following general services to KCP&L GMO: resource
planning; plant operations and maintenance; fuel procurement and logistics;
generation dispatch; power purchases and sales; new unit construction; and
system black-start.  These services shall apply to all present and future KCP&L
GMO generating facilities.  These services also include the optimization of all
KCP&L GMO jointly owned units and all capacity and energy contracts that exist
or may be entered into from time to time.

11

--------------------------------------------------------------------------------


KCP&L and KCP&L GMO will be operated and planned for as separate control areas
with wholesale transactions governed by applicable FERC tariffs and rules, until
and unless otherwise determined by the parties and approved by all applicable
regulatory bodies.


Resource Planning:  Develop periodic integrated resource plans, capacity
testing, reliability reporting, and interconnection applications; coordinate new
source review as needed; and maintain fleet generation statistics.


Plant Operations and Maintenance:  Conduct safety training, safety incident
investigation, training of the operating and maintenance staff; develop/maintain
operating procedures; manage operating staff; maintain planning (near term and
long term); maintain facilities and equipment; outage planning; maintenance
management; contractor management; inventory management; and environmental
compliance and reporting.


Fuel Procurement and Logistics:  Develop fuel procurement plan, fuel procurement
for power production (coal, oil and natural gas); arrange for fuel delivery,
nomination of required natural gas deliveries, procurement, delivery of all
plant combustion reagents (lime, limestone, ammonia, urea, etc.); fuel handling
and storage at the plants; and fuel inventory management, sale or off-site
disposal of coal combustion products (including fly ash, bottom ash, and
scrubber by-products).


Generation Dispatch:  Unit scheduling; maintenance of reserve requirements;
coordination with the RTO; and coordination with generating stations and load
balancing.


Power Purchases and Sales:  Manage day ahead and real time sales and/or
purchases to  effectively meet customer demand; secure transmission paths;
cultivate wholesale customers on both the buy and sell side; track and manage
RTO transactions and costs; and manage participation in RTO markets as they
become available (energy imbalance market, ancillary services, etc.).


New Unit Construction:  Organize and manage the construction efforts necessary
to place new generating assets into service or to retro-fit existing facilities
with new process equipment necessary to allow the unit to continue to operate,
including the removal of abandoned equipment, as may be necessary.


Black Start:  Maintain and periodically test the system black-start capability.


Human Resources


Services are provided to KCP&L GMO by employees of KCP&L.  Human Resources
(“HR”) is responsible for the planning, development, and implementation of all
aspects of human capital strategy which complements and reinforces the
strategies of KCP&L GMO and its affiliates.  HR will meet KCP&L GMO’s needs
through the general services categories described below.


Employee Relations – HR uses a Generalist model in working with operating groups
as business partners to ensure close alignment with, and proactive support of,
operating needs.
 
12


--------------------------------------------------------------------------------




Labor Relations – Provide centralized leadership in working collaboratively with
the IBEW locals, including labor strategy, negotiations, grievances,
arbitrations, job bidding, and other activities.


Staffing and Recruitment – Ensure a robust pipeline of talent into the
organization by creatively sourcing candidates and overseeing/coordinating the
recruiting, interviewing, testing, placement, and on-boarding processes; and
manage a variety to specialized sourcing programs ranging from college
recruiting, internship programs, high programs, diversity programs, and other
practices.


Compensation and Benefits – Recommend and develop the overall reward program to
ensure the acquisition and retention of talent and effective cost management,
including base salary, incentive, and all other benefit and recognition
programs; and oversee Affirmative Action Programs.


Safety and Medical – Oversee worker’s compensation and return-to-work programs,
DOT, and other health and safety programs.


Winning Culture – Work to ensure a workforce that is engaged, innovative,
accountable, and high-performing.


Training and Development – Ensure an effective professional workforce through
the development/delivery of programs through the GPE University; identify
suitable external programs and leadership development opportunities; and
identify, coaching, and development of high potential employees; and oversee an
assessment center, workforce planning, periodic employee surveys, and effective
performance management processes.


Human Resource Information System – Ensure secure and effective systems that
allow accurate reporting of employee-related information; develop and implement
systems and processes that enable increased employee and manager self-service;
and promote and implement process improvements for HR.


HR Service Center - The HR Service Center provides a “one-stop shop” for
efficient response to employees’ and retirees’ HR questions.


HR Strategy and Planning – Ensure awareness of best practices and adopts as
appropriate; ensures goals, metrics, and plans are established to enhance
service and efficiency; and craft and implement company-wide strategies to
address chronic workforce challenges.


Finance and Accounting Services


Finance and Accounting Services (“F&A”) is responsible for all aspects of
providing services across the organization necessary to support the operations
of KCP&L GMO and all other corporate entities.  These services are provided by
KCP&L to the other entities.  F&A will meet KCP&L GMO’s need for F&A services
through the general services categories described below.
 
 

13

--------------------------------------------------------------------------------




Accounting Systems:  Provide system support of financial systems for all
entities, including KCP&L GMO.  Major financial systems include the PeopleSoft
financial and HR systems, CIS+ customer billing system, and the property
management system, PowerPlant.  System support is categorized into operations
and project management functions.  The operations function includes; run the
month-end financial close process; maintain PeopleSoft and PowerPlant security
for the organization; update PeopleSoft chart fields; maintain the PeopleSoft
allocation processes; maintain PeopleSoft trees for reporting, and nVision and
query development for the organization; including support provided in gathering
financial information to respond to regulatory, customer, or audit
requests.  The project management function includes upgrades and system
enhancements and consists of gathering requirements, developing timelines,
developing and maintaining test scripts for testing phases, and signoff during
implementations.


Accounts Payable:  Provide accounts payable transaction processing and reporting
for all Great Plains Energy entities, including KCP&L GMO.  Primary services
provided include:  Create/maintain vendor profiles;  receive/process
paper/electronic invoices and payments;  prepare vendor 1099s;  review/update
invoice approval workflow; review/update voucher account coding;  reconcile
payment records and vendor balances;  research/resolve purchase order payment
exceptions;  provide monthly reporting metrics;  and receive/research/provide
vendor and/or payment inquiries.


Audit Services:  Examine and evaluate the adequacy and effectiveness of the
organization’s governance, risk management process, internal control system
structure, and the quality of performance in carrying out assigned
responsibilities to achieve the organization’s stated goals and
objectives.  Primary services provided include:  review the reliability and
integrity of financial and operating information and the means used to identify,
measure, classify, and report such information; review the systems established
to ensure compliance with those policies, plans, procedures, laws, and
regulations, including relevant provisions of the Sarbanes-Oxley Act of 2002,
which could have a significant impact on operations and reports, and assessing
whether the organization is in compliance; review the means of safeguarding
assets and, as appropriate, verifying the existence of such assets; review
operations or programs to ascertain whether results are consistent with
established objectives and goals and whether the operations or programs are
being carried out as planned; review specific matters at the request of the
audit committee or management, as appropriate; monitor and evaluate the
effectiveness of the organization’s risk management system; and review, where
contractually authorized, accounting and other relevant records of joint
ventures, contractors, suppliers, and other third party business associates.


Corporate Accounting:  Maintain the accounting books and records of all Great
Plains Energy entities, including KCP&L GMO.  Primary services provided include:
establish and maintain accounting policies and procedures; establish and monitor
internal controls; record revenues, operation and maintenance expenses, other
income/expense and assets and liabilities, and analyze activity in accounts; and
perform account monitoring and reconciliations, management reports, certain
regulatory reports and provide financial support to operations, regulatory
affairs and other internal customers, as requested.
 
14


--------------------------------------------------------------------------------


Corporate Finance:  Direct the Company's corporate finance function, which
includes the development, analysis, and implementation of financial plans and
capital structure so as to maintain continuous access to capital at the lowest
overall cost.  Primary services provided include:  prepare documentation and
satisfy the filing requirements associated with the Company's financing and lead
negotiations of specific costs and terms of security issues and/or leases by
working directly with the underwriters; minimize the cost of debt by managing
the variable rate debt portfolio utilizing interest rate management products;
support the Company’s regulatory efforts, including cost of capital analysis /
testimony preparation assistance; primary day-to-day management of relationships
with rating agencies, members of the Company’s bank group and any other
investment banks; and preparation of financial materials for internal and
external stakeholders as requested and required.


Corporate Planning & Budgeting:  Develop budgets and financial forecasts for all
Great Plains Energy entities, including KCP&L GMO.  Primary services provided
include:  collection of departmental operating and capital budgets; allocation
of budgeted pension and benefit costs, jointly owned facilities, and other
allocable costs between business units; and development of forecasted financial
statements as needed.


Corporate Treasury:  Responsible for all cash management activities, including
short-term financing facilities, for all Great Plains Energy entities, including
KCP&L GMO.  Primary services provided include: maintain an appropriate level of
liquidity through supervision of cash management activities, maintenance of
banking relationships and accessing of capital markets for longer-term funding;
issue commercial paper or draw on credit facilities as needed, keeping an
appropriate maturity ladder; conduct intra-company lending/borrowing to share
liquidity within the corporation and minimize idle balances; oversee issuance of
letters of credit and guarantees; assist Enterprise Risk in monitoring and
maintaining credit support; maintain banking and brokerage relationships,
negotiate lines of credit and determine banking/treasury management services to
use; monitor and manage investment portfolios in compliance with the corporate
investment policy; supervise remittance processing activities in coordination
with the Customer Service division; establish and monitor external remittance
processing agents (lockbox, direct debit, pay-stations, credit/debit cards,
etc.) so to offer customers, reliable, lost cost service; assist in the issuance
of capital market securities; provide input in the determination of desired
capital structure through detailed cash forecasting; assure compliance with
Sarbanes-Oxley requirements and maintenance of proper documentation and
controls; provide information for rate cases, regulatory filings, financings and
other applications; develop and maintain department policies; create and
maintain a corporate wide investment policy; and oversee required accounting and
record keeping to maintain the general ledger and reconcile cash accounts.


Income and Transaction Taxes:  Responsible for all aspects of maintaining the
tax books and records of all Great Plains Energy entities, including KCP&L
GMO.  Tax services can be categorized in five major functions providing the
primary services as follows:  prepare, review and file all consolidated and
separate federal, state and local income, franchise, sales, use, gross receipts,
fuel excise, property and other miscellaneous tax returns and payments; research
tax issues and questions, including interpretation of rules and proceedings,
develop short and long range planning for all types of taxes and monitor and
review new or proposed tax laws,
 

15

--------------------------------------------------------------------------------


regulations, court decisions and industry positions; provide tax data for budget
estimates and rate cases, provide reports of tax activity and projected cash
requirements and prepare, review and record tax data for financial reports;
supervise and review tax audit activities; respond to vendor-related tax matters
associated with tax compliance or tax saving opportunities and process customer
tax refunds and adjustments to customer accounts.


Insurance:  Provide the following insurance services: place and administer
Property and Casualty insurance policies, including Property, Liability, Workers
Compensation and Management Liability; file and manage Property insurance
claims; review contracts and agreements as needed for adequacy of insurance
provisions; issue Certificates of Insurance and other evidence of coverage; and
place and administer bonds.


Property Accounting:  Maintain all fixed asset and intangible property records
for all Great Plains Energy entities, including KCP&L GMO.  Primary services
provided include:  set up, maintain and close capital projects; provide analysis
of capital projects; calculate, record and report AFUDC; maintain fixed assets
and accumulated depreciation; perform month end close processes; support billing
of joint owner projects; support construction projects, including those
associated with the Comprehensive Energy Plan; and perform processes to support
day-to-day property accounting activity and prepare necessary internal and
external reports, and support regulatory filings and depreciation studies.


Regulatory Accounting:  Serve as the primary liaison between the Regulatory
Affairs and Accounting Services teams and provide Accounting Services support
for all jurisdictional filings and regulatory reporting for the Company,
including KCP&L GMO.  Primary services provided include:  primary accounting
support of rate case process including accounting adjustment planning and
preparation;  primary accounting support and data request response preparation
and review;  support of rate case process for accounting focused issue
areas;  regulatory reporting preparation and filing for all jurisdictional areas
including the preparation of the annual FERC Form 1 and quarterly FERC Form 3-Q
and certain other monthly, quarterly and annual statistical reports and
jurisdictional surveillance reporting;  development, tracking and reporting of
all merger synergies and transition costs created/incurred across the
organization, as relates to the acquisition of KCP&L GMO;  and maintenance,
review and analysis of critical revenue requirement input components, including
regulatory asset and liability tracking and maintenance, debt assignment process
maintenance and tracking and FERC account activity analysis for rate case
adjustment impacts.


Risk Management:  Provide the following risk management services on behalf of
KCP&L GMO: credit risk management to include complete credit reviews for
wholesale counterparties;  develop, gather data, manage, create and maintain
financial, reliability and accounting reports;  develop credit limits for
wholesale counterparties and monitor credit exposure on an ongoing basis; manage
collateral requirements with wholesale counterparties and manage daily margining
requirements; review contracts and agreements for adequacy of credit risk
provisions; monitor the external credit markets and develop policies and
procedures to help mitigate potential credit risks; prepare and file compliance
related reporting; market risk management which includes monitor wholesale
commodity transactions and verify that transaction types are covered by risk
control policies, monitor wholesale commodity transactions and monitor
compliance with risk
 

16

--------------------------------------------------------------------------------


control limits; develop market volatility curves for new transaction locations
and commodities within the deal capture system; monitor the wholesale power and
gas markets and develop policies and procedures to help mitigate market risks;
and prepare and file compliance related reporting.


Strategic Planning and Development:  Provide strategy development and
coordination in the following areas:  manage the development and approval
process for the Company’s long term strategic plans; coordinate strategic
planning for major asset decisions; coordinate internal and public policy
positions on renewable energy, climate change, nuclear power, energy efficiency
and other energy related issues; and develop and manage renewable energy
resource strategy and development of the renewable resource portfolio.


Legal and Environmental Services


Legal and Environmental Services is responsible for providing legal advice and
representation and environmental services to KCP&L GMO.  The following is a
representative list of the types of services provided.


Legal Advice and Representation:  Advise and represent KCP&L GMO concerning
anticipated and pending litigation matters, contract negotiation and
administration, general corporate matters and regulatory compliance, including
the representation of KCP&L GMO before the MPSC, the FERC, and other regulatory
bodies; provide legal advice and support for securities filings, financings and
their administration; and provide legal advice and support for other
transactions and matters as requested.


Environmental Services:  Advise KCP&L GMO concerning compliance with all
applicable environmental laws and regulations, including the obtainment of any
requisite environmental permits related to KCP&L GMO’s operations.


Regulatory Affairs


Regulatory Affairs is responsible for all aspects of providing services across
the organization necessary to support the regulatory strategies that achieve
corporate goals and which satisfy the requirements of regulatory policies, rules
and procedures for KCP&L GMO   The following is a representative list of the
types of services provided.


Maintain a working knowledge state and federal regulatory practices, rules and
regulations, KCP&L GMO tariffs, regulatory affairs activities of other
utilities, and regulatory trends;  contribute to the achievement of corporate
goals by developing regulatory strategies to enhance earnings, mitigate risk,
and guide regulatory and legislative industry restructuring; provide
justification for KCP&L GMO’s need for changes in rate levels by directing the
preparation of filing requirements and responses to Commission complaint
investigations, and by submitting testimony; build relationships with state and
federal regulators, and consumer counsels; represent KCP&L GMO by serving as a
regulatory expert before regulatory commissions, legislatures, and other public
forums; work with the Commission and staff of the Missouri Public Service
Commission, FERC and legislative committees to establish regulatory policy;
oversee economic,
 

17

--------------------------------------------------------------------------------


engineering, and financial analysis in relation to revenues and costs, day-to
day administration of rates, rules, regulations, and tariff filings, review and
strategy of revenue requirements, determination of rate designs, and revenue
verification; contribute to the development of revenue and resource planning by
providing review of cost studies and by participating in the development and
review of KCP&L GMO objectives and strategies; and provide information and
training to other divisions (departments) on regulatory requirements, rates,
rules, and regulations and provide assistance to operational departments in
fulfilling regulatory requirements.


Corporate Secretary and Governance


These functions are primarily responsible for ensuring compliance with
applicable corporation laws and regulations, the requirements of organizational
documents, and appropriate corporate governance principles.  These functions are
also responsible for the design, maintenance and administration of director and
officer compensation programs.  The following is a representative list of the
types of services provided:  prepare and maintain Board and Committee
communications, minutes, materials and other corporate documents; provide advice
and analysis to directors and officers on current and emerging corporate
governance matters, and recommend appropriate actions in light of those matters;
prepare and file all documents necessary to maintain the corporate existence of
KCP&L GMO and its subsidiaries; ensure that KCP&L GMO conducts its business in
compliance with applicable corporate legal and organizational requirements; act
as a liaison between management and the Board of Directors; design, maintain and
administer director and officer compensation programs; and provide corporate
compliance program management, support and training.


18






